      Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC, d/b/a
BRAZOS LICENSING AND
DEVELOPMENT

           Plaintiff,                     Civil Action No. 6:20-cv-00460
                                          Civil Action No. 6:20-cv-00462
                   v.                     Civil Action No. 6:20-cv-00464

MICROSOFT CORPORATION,

           Defendant.




                   DEFENDANT’S SUR-REPLY MARKMAN BRIEF
                Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 2 of 14




                                                          TABLE OF CONTENTS

I.         WSOU MISSTATES CLAIM CONSTRUCTION PRINCIPLES .......................................1
II.        THE ’727 CLAIM TERMS ..................................................................................................1
      A.      “determine / determining …” (Claims 1 and 11) .............................................................1
      B.      “set of resources” (Claims 1, 6, 7, 11, and 16) .................................................................3
III. THE ’519 CLAIM TERMS ..................................................................................................4
      A.      “automatically” / “automatic” (Claims 1 and 12) .............................................................4
IV. THE ’758 CLAIM TERMS ..................................................................................................6
      A. “accessing, dynamically, …” (Claim 1) and “dynamically
      determining a rule for charging a sponsor of said communication service”
      (Claims 8 and 10) ......................................................................................................................6
      B. “a plurality of parameter values … for communication services …”
      (Claims 1 and 8) and “a plurality of parameter values … for the
      communication service …” (Claims 18 and 19) .......................................................................7
      C.      “a first cost …” (Claim 2) .................................................................................................8




                                                                             i
            Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 3 of 14




                                                  TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Akzo Nobel Coatings, Inc. v. Dow Chemical Co.,
   811 F. 3d 1334 (Fed. Cir. 2016)..........................................................................................................5

Infinity Computer Prods. v. Oki Data Ams., Inc.,
    No. 2020-1189, 2021 WL 476067 (Fed. Cir. Feb. 10, 2021) .........................................................4, 5

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)...............................................................................................1, 2, 3, 8

Toshiba Corp. v. Imation Corp.,
   681 F.3d 1369 (Fed. Cir. 2012)...........................................................................................................2

Trs. of Columbia Univ. in City of New York v. Symantec Corp.,
    811 F.3d 1359 (Fed. Cir. 2016)...................................................................................................1, 3, 8

UltimatePointer, L.L.C. v. Nintendo Co., Ltd.,
    816 F.3d 816 (Fed. Cir. 2016).............................................................................................................3




                                                                      ii
           Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 4 of 14




          Microsoft submits this sur-reply in support of its proposed claim constructions addressing

terms of U.S. Patent No. 7,106,727 (“the ’727 patent”) and U.S. Patent Nos. 7,706,519 (the ’519

patent”) and 8,625,758 (“the ’758 patent”). WSOU contends only that “plain and ordinary”

meaning applies as to each term, but that is inaccurate and insufficient, as Microsoft explains

further below. 1

I.        WSOU MISSTATES CLAIM CONSTRUCTION PRINCIPLES
          Explicit redefinition or disavowal is not required for claim construction. See Trs. of

Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016). A

claim term must be understood “not only in the context of the particular claim in which the

disputed term appears, but in the context of the entire patent, including the specification.”

Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). Claims do not stand alone, but are

part of a fully integrated written instrument. Id. at 1315. Hence, “the specification is always

highly relevant” and “is often the best guide to the meaning of a disputed term.” Trs. of

Columbia Univ., 811 F.3d at 1365. “Even when guidance is not provided in explicit definitional

format, the specification may define claim terms by implication such that the meaning may be

found in or ascertained by a reading of the patent documents.” Id. at 1364 (citing Phillips, 415

F.3d at 1320-21).

II.       THE ’727 CLAIM TERMS
          A.     “determine / determining …” (Claims 1 and 11)

    Claim Language                                  Microsoft’s Proposed Construction
    determine/determining a measure of the          measuring the number and type of calls on the
    plurality of calls                              network




1
    Emphases are added throughout, unless otherwise indicated.


                                                   1
         Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 5 of 14




       The parties agree on the fundamental concept behind Microsoft’s proposed construction:

that “determining a measure of the plurality of calls” means measuring certain aspects of the

calls currently on a network (so that the network resources can be allocated or reallocated as

necessary). This is consistent with the solution to the problem identified by the ’727 patent.

       The remaining dispute is whether “the number and type of calls” accurately captures the

aspects of the network traffic being measured. It does. The portion of the specification at 4:31-52

that WSOU points to, and to which Microsoft cited at page 4 of its responsive brief, is entirely

consistent. Fundamental to the proposed solution of the patent and this specification excerpt is

knowing the type of calls on the network: circuit-switched or packet-switched. As to the number

of calls, the bits per second, percentage of distribution of circuit-switched versus packet-switched

traffic, count of circuit-switched versus packet-switched calls, and percentage distribution by

bandwidth of circuit-switched versus packet-switched calls are all examples of different ways to

capture information about the number of calls on the network. “Any measure of traffic or calls as

known in the art” accounts for the possibility of other specific measurements that could be taken

to identify how much of each type of call is on the network at that time. Microsoft’s proposed

construction is non-limiting, leaving open-ended how the measurement is performed or what

measurement is specifically used to identify the amount of traffic currently on the network, while

accurately describing what is being measured (i.e., the number and type of calls).

       Toshiba Corp. v. Imation Corp., 681 F.3d 1369 (Fed. Cir. 2012) does not dictate

otherwise. As described above in Section I, claim construction requires terms to be understood

“in the context of the entire patent, including the specification.” Phillips, 415 F.3d at 1313. All

the evidence in the patent specification regarding the meaning of the term “determining a

measure of the plurality of calls” supports that certain aspects of the calls currently on a network




                                                  2
         Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 6 of 14




must be measured, and the aspects of those calls that must be measured are described as falling

within only two categories (e.g., the number and type of calls). Microsoft’s proposed

construction should be adopted. Trs. of Columbia, 811 F.3d at 1364.

       B.      “set of resources” (Claims 1, 6, 7, 11, and 16)

 Claim Language                         Microsoft’s Proposed Construction
 set of resources                       a part of a pool of physical network resources, each capable
                                        of handling circuit-switched and packet-switched formats

       As WSOU acknowledges, the asserted claims require allocating a first and second set of

resources from a plurality (i.e., a pool) of resources. WSOU Reply Brief (“Reply Br.”) at 3.

Contrary to its assertion that each resource need not be capable of handling either circuit-

switched or packet-switched calls, the portion of the specification that WSOU cites in the very

next sentence confirms Microsoft’s proposed construction. The only way that “network switches

103 allocate and reallocate the resources linking the switches 103 between circuit-switched

resources and packet-switched resources” is if the resources in the available pool are capable of

handling both types of calls. This is in line with the specification’s explicit statement that “each

physical resource is capable of handling circuit-switched and packet-switched formats.” ’727

patent at 3:26-30. Nowhere is there any disclosure that the network resources might not be

capable of handling both formats. See Phillips, 415 F.3d at 1316 (“In light of the statutory

directive that the inventor provide a ‘full’ and ‘exact’ description of the claimed invention, the

specification necessarily informs the proper construction of the claims.”); see also,

UltimatePointer, L.L.C. v. Nintendo Co., Ltd., 816 F.3d 816, 824 (Fed. Cir. 2016) (citing

Decisioning.com, Inc. v. Federated Dep't Stores, Inc., 527 F.3d 1300, 1308 (Fed. Cir. 2008))

(interpreting a claim consistent with the disclosure of the specification, even when a broad




                                                  3
         Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 7 of 14




interpretation that is not supported by the specification would be plausible if the term were

“[d]ivorced from the specification”).

        The claimed network resources are only ever referred to as “physical” resources, both in

the specification and during prosecution. Indeed, the applicant explained to the patent examiner

that the claimed “resources” referred to “the infrastructure used to provide services” as a general

matter, not limiting the explanation to an embodiment. Microsoft Responsive Brief (“Resp. Br.”)

Ex. 2 at 3.

III.    THE ’519 CLAIM TERMS
        A.     “automatically” / “automatic” (Claims 1 and 12)

 Claim Language                                  Microsoft’s Proposed Construction
 “automatically” / “automatic”                   Indefinite


        Although WSOU still resists offering a construction for any of these phrases, its reply

implies that it believes that the claims use “automatic” to mean “occur without the user being

involved.” Reply Br. at 4. Microsoft agrees that, on its own, “automatic” can mean “without the

user being involved. But this limited common ground does not render the claims definite.

        WSOU makes no attempt to address the terms as they are actually used: not in isolation,

but in the context of claim elements (i.e., automatically connected to a packet-based network,

automatically indexing together…, automatically associated with…, and automatically accessed

pursuant to call routing of a call…). See Infinity Computer Prods. v. Oki Data Ams., Inc., No.

2020-1189, 2021 WL 476067, at *8 (Fed. Cir. Feb. 10, 2021) (“Yet the indefiniteness here does

not reside in the term ‘passive link’ or ‘computer’ on its own but rather in the relationship

between the two in the context of these claims). None of the “exemplary embodiments” cited by




                                                 4
         Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 8 of 14




WSOU (Reply Br. at 4-5) uses the terms “automatic” or “automatically,” and WSOU does not

attempt to explain how the passages give definite meaning to the claims.

       WSOU also wholly declines to explain what role the “automatically” and “automatic”

amendment played in obtaining allowance over the prior art (e.g., U.S. Pat. 5,889,845 to Staples,

U.S. Pat. Pub. No. 2003/0165145 to Cho) and the double-patenting rejection (over U.S. Pat.

7,460,658). Instead, its reply injects more uncertainty by suggesting that these terms were added

to the claims, not necessarily to overcome the Examiner’s rejections, but for some other,

unarticulated reason “purely in the interest of expediting the prosecution of the instant

invention.” Reply Br. at 4 (citing Ex. 4 at 15). This is prosecution boilerplate and obfuscates the

linkage between amended claims and associated arguments. If WSOU’s representation is to be

credited (which it should not), it would contradict the basic presumption that a recited claim term

is presumed to have some meaning. See Akzo Nobel Coatings, Inc. v. Dow Chemical Co., 811 F.

3d 1334, 1340 (Fed. Cir. 2016) (citing Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364,

1372 (Fed. Cir. 2005)) (“A claim construction that gives meaning to all the terms of the claim is

preferred over one that does not do so”).

       At bottom, WSOU seeks to preserve the uncertain meaning of a legal instrument, the

’519 patent, that is legally defined by its public notice function. See Infinity Computer Prods.,

No. 2020-1189, 2021 WL 476067, at *7-8 (holding a claim to be indefinite based on

contradictory statements made during prosecution and later reexamination). WSOU’s new

reliance on prosecution boilerplate renders the actual metes and bounds of the “automatically”

and “automatic” terms hopelessly vague and the claims, which were specifically amended to

include these terms, indefinite.




                                                 5
         Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 9 of 14




IV.    THE ’758 CLAIM TERMS
       A.       “accessing, dynamically, …” (Claim 1) and “dynamically determining a rule
               for charging a sponsor of said communication service” (Claims 8 and 10)

              Claim Language                           Microsoft’s Proposed Construction
 accessing, dynamically, a rule for charging    selecting in real-time which rule from a set of rules
 a sponsor of said communication services       is applicable for charging a sponsor of said
                                                communication service
 dynamically determining a rule for             selecting in real-time which rule from a set of rules
 charging a sponsor of said communication       is applicable for charging a sponsor of said
 service                                        communication service

       Microsoft has thoroughly explained the patent’s disclosures that require real-time access

of the applicable charging rule. Resp. Br. at 15-17. Indeed, that goes to the entire purpose of the

patent. See ’758 at 1:44-54 (describing the “main idea of the invention” as a service in which a

rule for charging a sponsor is “determined dynamically” allowing sponsorship to be “very

flexible in terms of amount of sponsorship and sponsored party” and to make available the

service to users “directly e.g. without any delay”); EX. 8 at 7-8 (“the present application is

directed toward a flexible, dynamic method that facilitates a sponsor totally, or partially,

sponsoring communication services of a communications service user” including “a mechanism

for a portion of communication service charges, to be paid for by a sponsor, to be determined

through the use of a multi-dimensional rule and without delaying the provision of the

communication service”).

       Microsoft also explained previously that there must be a set of rules from which the

applicable rule is selected. Resp. Br. at 16-17. A rule must exist before it can be accessed or

found. However, Microsoft’s proposed construction does not limit how a rule comes into

existence. WSOU’s second argument in this portion of its reply brief simply manufactures a

dispute that does not exist.




                                                  6
        Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 10 of 14




       B.       “a plurality of parameter values … for communication services …” (Claims
               1 and 8) and “a plurality of parameter values … for the communication
               service …” (Claims 18 and 19)

                Claim Language                         Microsoft’s Proposed Construction
  a plurality of parameter values including at   a plurality of parameter values, one of which
  least one respective value of at least one     must be something other than the location/
  respective parameter other than an identity of country code of the phone number of an
  an originator of the request for               originator of the request for communication
  communication services, an intended            services, the location/ country code of the
  recipient of a communication of the            phone number of the intended recipient of a
  requested communication services and an        communication of the requested
  identity of the sponsor                        communication services, or the identity of
                                                 the sponsor
  a plurality of parameter values including at   a plurality of parameter values, one of which
  least one respective value of at least one     must be something other than the location/
  respective parameter other than an identity of country code of the phone number of an
  an originator of a request for the             originator of the request for communication
  communication service, an intended recipient services, the location/ country code of the
  of a communication of the requested            phone number of the intended recipient of a
  communication service and an identity of the communication of the requested
  sponsor                                        communication services, or the identity of the
                                                 sponsor

       Microsoft’s proposed construction for these terms is actually quite straightforward,

notwithstanding WSOU’s attempts at obfuscation. The claim term as written is a negative

limitation: the “plurality of parameter values” must include a parameter that is something other

than (1) the location/country code of the caller’s phone number, (2) the location/country code of

the recipient’s phone number, and (3) the sponsor’s identity. Any other parameter is fair game,

both under the patent specification and under Microsoft’s proposed construction.

       WSOU takes issue with terminology used in Microsoft’s responsive brief discussing

“local, national, or international phone number,” claiming that is inconsistent with Microsoft’s

proposed construction that specifies “location/country code of the phone number.” Reply Br. at

7. But it should be undisputed that a phone number includes an area code and/or country code.

No inconsistency exists.




                                                   7
           Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 11 of 14




          As to WSOU’s query regarding the particulars of Microsoft’s proposal, the patent

specification and the prosecution history unequivocally describe that phone number information

– which includes location information provided by country and/or area codes – identifies both a

call originator and a call recipient. Resp. Br. at 13-14; see also, WSOU Opening Brief (“Op.

Br.”) at 7 (“exemplary identifiers are phone numbers”). WSOU has no response, except to fall

back to its misguided arguments regarding disclaimer and lexicography that ignore the long held

principle of claim construction requiring terms to be understood “in the context of the entire

patent, including the specification.” Phillips, 415 F.3d at 1313. Explicit disclaimer or redefinition

is not required. Trs. of Columbia, 811 F.3d at 1364. Because the only disclosure in the patent

specification and prosecution history regarding the scope of “an identity of an originator of the

request for communication services” or “an intended recipient of a communication” discloses

that such parameters include “local, national, or international phone number,” Microsoft’s

proposed construction is proper and should be adopted. Id.

          C.       “a first cost …” (Claim 2)

                      Claim Language                          Microsoft’s Proposed Construction
    a first cost for the usage of said communication         Indefinite
    service is charged at least partially to said sponsor,
    by determining a second cost, the second cost
    depending on said rule and said first cost

          WSOU’s reply proves Microsoft’s point that claim 2 is indefinite. Under WSOU’s

interpretation of the language of this claim term, “it is the second cost that is charged to the

sponsor, not the first cost,” and it points to an example in the specification in support of this

position. Reply Br. at 9. 2 Microsoft does not dispute that the cited portions of the specification


2
  WSOU’s argument that the first cost is not charged to the sponsor results in reading out from
the claim the situation where a first cost is charged in its entirety to the sponsor—“at least
partially” clearly contemplates that the entire first cost may be charged.


                                                     8
        Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 12 of 14




describe calculating a second cost that depends on the rule and the first cost, and then charging

the sponsor the second cost.

       But that is not what the claim language recites. According to the plain language of the

claim, “a first cost for the usage of said communication service is charged at least partially to

said sponsor.” It requires that the first cost be charged to the sponsor by determining a second

cost. But that second cost depends on the first cost, in part. As written, the claim leaves the

reader with a chicken-and-the-egg dilemma—what is the first cost, if it depends on the second

cost, which depends on the first cost? The specification and prosecution history are of no help.

       The claim language never says that the second cost is charged to the sponsor, as WSOU

contends in an attempt to save the claim, and WSOU does not explain why the example it plucks

from the specification should be sufficient to fundamentally change the meaning of words of the

claim language as written.




                                                  9
      Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 13 of 14




DATED: February 24, 2021       By: /s/ Irene Yang
                                   Barry K. Shelton
                                   Texas State Bar No. 24055029
                                   SHELTON COBURN LLP
                                   311 RR 620 S, Suite 205
                                   Austin, TX 78734
                                   Telephone: (512) 263-2165
                                   Fax: (512) 263-2166
                                   bshelton@sheltoncoburn.com

                                    Of Counsel

                                    Michael J. Bettinger
                                    Irene Yang
                                    SIDLEY AUSTIN LLP
                                    555 California St., Suite 2000
                                    San Francisco, CA 94104
                                    Telephone: (415) 772-1200
                                    Fax: (415) 772-7400
                                    mbettinger@sidley.com
                                    irene.yang@sidley.com

                                    Richard A. Cederoth
                                    John W. McBride
                                    SIDLEY AUSTIN LLP
                                    1 South Dearborn St.
                                    Chicago, IL 60603
                                    Telephone: (312) 853-7000
                                    Fax: (312) 853-7036
                                    rcederoth@sidley.com
                                    jwmcbride@sidley.com

                                    Attorneys for Defendant Microsoft Corporation
        Case 6:20-cv-00462-ADA Document 52 Filed 02/24/21 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I certify that on February 24, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record as identified below.


                                                             /s/ Irene Yang
                                                             Irene Yang
